DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the swivel joint and the telescopic joint on the same implant system as amended into claim 1  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	The specification is objected to under 35 U.S.C. 112, first paragraph, as not provided clear support for an embodiment that includes both a swivel joint and a telescoping portion. It is unclear based on the specification how both a swivel joint and a telescoping portion can interact in a single embodiment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to include the system having both a swivel joint and a telescoping portion. In the specification and drawings the telescoping portion and the swivel joint are never shown in the same embodiment and it is unclear how both would function together based on the specification. Additionally there is new matter in that the swivel joint and telescoping portion with side-to-side movement does not have support in the original specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnin et al. (US Patent 7,604,652) in view of Abdou (US Pub 2008/0243186).
With respect to claim 1, Arnin discloses a spinal implant system (See fig 1A below) comprising: a superior attachment rod (Fig 1A, 16) coupled to, and articulating with respect to, a roller housing (Fig 1A, 30), wherein said superior attachment rod passes through a hole (see fig 1A below) formed in said roller housing, said hole being larger than an outer diameter of said superior attachment rod such that said superior attachment rod can tilt and radially translate with respect to said hole (fig 1A and col. 2, ll. 60-65, rotate and translate); an inferior cross bar member (See fig 1A below) coupled to said roller housing; an inferior attachment rod (fig 1, 12) coupled to said inferior cross bar member, wherein a flexure assembly (fig 1A, 24, col. 3, ll. 14-16, made of rubber or elastomeric)  is mounted on said superior attachment rod and said hole is larger (fig 1A, opening is larger than the flexure 24) than an outer diameter of said flexure assembly such that there is a gap between the inner diameter of said hole and the outer diameter of said flexure assembly so that said superior attachment rod and said flexure assembly are not clamped in said hole but instead tilt and radially translate with respect to said hole (Col. 3, ll. 14-16); and wherein said inferior attachment rod is coupled to said inferior cross bar member with at least one of a swivel joint and a telescoping portion (rod 12 can translate within the body). With respect to claim 2, Arnin discloses wherein said flexure assembly comprises an elastomeric cushion (Col. 3, ll. 15). With respect to claim 6, Arnin discloses wherein said telescoping portion slides in said inferior cross bar member (col. 2, ll. 35, 12 attachable to the structure). With respect to claim 8, Arnin discloses wherein said superior attachment rod is free to translate, tilt or rotate in any direction, including rotating about a longitudinal axis of said superior attachment rod (col. 2, ll. 62 angle a and B).

    PNG
    media_image1.png
    726
    536
    media_image1.png
    Greyscale

Arnin discloses the claimed invention except for said inferior attachment rod is coupled to said inferior cross bar member with a swivel joint and a telescoping portion wherein side-to-side movement of said telescoping portion determines a side-to-side position of said inferior attachment rod, and wherein said inferior attachment rod is rotatable about a longitudinal axis of said telescoping portion, and wherein a fastener is used to fix the side-to-side position of said inferior attachment rod and a rotational orientation of said inferior attachment rod about the longitudinal axis of said telescoping portion.
Abdou discloses comprising more than one inferior attachment rod (fig 40, 704, 706) has two rods, one on either side of the cross bar) that are movable independently of each other that are coupled to a common swivel joint (claim 4)(fig 40, 692) swivel joint made up by the cross bar) and are movable together symmetrically (claim 5) fig 40, shows the rods are symmetrical) with respect to each other wherein said swivel joint comprises a ball-and-socket joint ((claim 7) fig 40, 692)  and a telescoping portion (704 telescopes into 706) wherein side-to-side movement of said telescoping portion determines a side-to-side position of said inferior attachment rod (paragraph 114), and wherein said inferior attachment rod is rotatable about a longitudinal axis of said telescoping portion (rotation by the ball and socket joint and the rod can rotate around the polyaxial fastener receivers), and wherein a fastener (fig 40, 681) is used to fix the side-to-side position of said inferior attachment rod and a rotational orientation of said inferior attachment rod about the longitudinal axis of said telescoping portion to allow for an adjustable connection to the bone (paragraph 19).

    PNG
    media_image2.png
    608
    549
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arnin to include comprising more than one inferior attachment rod that are movable independently of each other that are coupled to a common swivel joint and are movable together symmetrically with respect to each other wherein said swivel joint comprises a ball-and-socket joint a telescoping portion wherein side-to-side movement of said telescoping portion determines a side-to-side position of said inferior attachment rod, and wherein said inferior attachment rod is rotatable about a longitudinal axis of said telescoping portion, and wherein a fastener is used to fix the side-to-side position of said inferior attachment rod and a rotational orientation of said inferior attachment rod about the longitudinal axis of said telescoping portion in view of Abdou in order to allow for an adjustable connection to the bone.
With respect to claim 9, Arnin discloses the claimed invention except for wherein said inferior attachment rod is coupled to said inferior cross bar member with said swivel joint and articulates with respect to the implant system in multiple axes of rotation.
Abdou discloses wherein said inferior attachment rod (fig 6, 115) is coupled to said inferior cross bar member (see fig 6 above) with said swivel joint (See fig 8 above) and articulates with respect to the implant system in multiple axes of rotation (about a polyaxial ball and socket connection, paragraph 80, freely movable in the seat) to allow for an adjustable connection to the bone (paragraph 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arnin to include wherein said inferior attachment rod is coupled to said inferior cross bar member with said swivel joint and articulates with respect to the implant system in multiple axes of rotation in view of Abdou in order to allow for an adjustable connection to the bone.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While the same Abdou reference is being used to modify Arnin a different embodiment is used which shows both a swivel joint connection and a telescopic connection as shown in figure 40 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140188176 discloses a cross rod with a telescoping joint fixed by a fastener
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773